UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 29, 2009 CIT GROUP INC. (Exact name of registrant as specified in its charter) Delaware 001-31369 65-1051192 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 505 Fifth Avenue New York, New York 10017 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (212) 771-0505 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrants under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 1 – Registrant’s Business and Operations Item 1.01 Entry Into a Material Definitive Agreement. The information set forth below under “Item 2.03 Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant” is incorporated herein by reference. Section 2 – Financial Information Item 2.03 Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant. On July 29, 2009, CIT Group Inc. ("CIT" or the "Company") and certain of its subsidiaries entered into an Amended and Restated Credit and Guaranty Agreement for up to $3 billion with Barclays Bank PLC, as administrative agent and collateral agent, and the lenders party thereto (the "Amended and Restated Credit Facility").As of July 29, 2009, the Company had received commitments from lenders for $2 billion in financing under the Amended and Restated Credit Facility, which has been fully drawn.The Amended and Restated Credit Facility provides for an additional $1 billion in incremental borrowings.The Amended and Restated Credit Facility amends and restates the terms of the Company's Credit and Guaranty Agreement, dated as of July 20, 2009.The Amended and Restated Credit Facility has a two and a half year maturity and bears interest at LIBOR plus 10%, with a 3% LIBOR floor, payable monthly. The foregoing description of the Amended and Restated Credit Facility and the transactions contemplated thereby is not complete and is subject to and qualified in its entirety by reference to the Amended and Restated Credit Facility, a copy of which is attached hereto as Exhibit 4.1 and the terms of which are incorporated herein by reference. Section 9 – Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits. (d)Exhibits. Exhibit No. DescriptionofExhibit Amended and Restated Credit and Guaranty Agreement, dated as of July 29, 2009, among CIT Group Inc., certain subsidiaries of CIT Group Inc., the lenders party thereto, Barclays Bank PLC, as administrative agent and collateral agent, and Barclays Capital, as sole lead arranger, sole bookrunner and syndication agent. Forward-Looking Statements This document contains “forward-looking statements” within the meaning of applicable federal securities laws that are based upon our current expectations and assumptions concerning future events, which are subject to a number of risks and uncertainties that could cause actual results to differ materially from those anticipated.
